DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on July 23, 2019.
Claims 1-20 are pending in this action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/520,211 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed language of claims 1-20 of the instant application merely broadens the claimed subject matter of claims 1-20 of the co-pending application 16/520,211.
	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andreica et al. (US 2019/0005138).
As per claim 1, Andreoca discloses, a method, comprising: 
recognizing a user utterance including an ambiguity (Paragraphs 0009, 0042, and 0056);
using a previously-trained code-generation machine to produce, from the user utterance, a data-flow program including a search-history function (Paragraphs 0022, 0025, and 0035-0037);
wherein the search-history function is configured to select a highest-confidence disambiguating concept from one or more candidate concepts stored in a context-specific dialogue history (Paragraphs 0069-0074).


As per claim 3, Andreoca discloses, wherein the constraint indicates an ambiguous entity and an entity property of the ambiguous entity, and wherein the subset of the one or more candidate concepts includes candidate entities from the context-specific dialogue history having the entity property (Paragraphs 0064-0072).

As per claim 4, Andreoca discloses, wherein the constraint indicates an ambiguous reference to an action performed by an automated assistant and a constraining property related to the action, and wherein the subset of the one or more candidate concepts includes a plurality of candidate actions having the constraining property, wherein each candidate action is defined by a candidate data-flow program fragment (Paragraphs 0064-0072).

As per claim 5, Andreoca discloses, further comprising recognizing a constraint related to the ambiguity, wherein the search-history function is configured to use a previously-trained relevance detection machine to select a disambiguating data-flow program fragment corresponding to the disambiguating concept from the context-

As per claim 6, Andreoca discloses, wherein the previously-trained relevance detection machine is trained via supervised training on a plurality of annotated dialogue histories, wherein an annotated dialogue history includes an unresolved search-history function labeled with a disambiguating concept that would resolve the unresolved search-history function (Paragraphs 0035-0037).

As per claim 7, Andreoca discloses, wherein the disambiguating concept that would resolve the unresolved search-history function is selected by a human demonstrator from the context-specific dialogue history (Paragraphs 0041-0043).

As per claim 8, Andreoca discloses, wherein the exemplary disambiguating concept for the exemplary search-history function includes an exemplary program fragment received from a human demonstrator (Paragraphs 0041-0043).

As per claim 10, Andreoca discloses, wherein the previously-trained code generation machine is configured to add any of a plurality of pre-defined composable functions to the data-flow program based on the user utterance including the ambiguity (Paragraphs 0022, 0025, and 0035-0037).



As per claim 12, Andreoca discloses, wherein the plurality of pre-defined composable functions includes a user-customized function configured to access a user customization setting and to perform a calculation based on the user customization setting (Paragraphs 0067-0071).

As per claim 13, Andreoca discloses, wherein the plurality of pre-defined composable functions includes a foreign function configured to invoke a foreign application programming interface (API) (Paragraph 0025).

As per claim 14, Andreoca discloses, wherein the plurality of pre-defined composable functions includes an inference function configured to perform a calculation with regard to a result of the foreign function (Paragraphs 007 and 0078).

As per claim 15, Andreoca discloses, wherein the plurality of pre-defined composable functions includes a macro function, wherein the macro function includes a plurality of other pre-defined composable functions and wherein the macro function is configured to execute the plurality of other pre-defined composable functions (Paragraphs 0077 and 0078).


As per claim 17, Andreoca discloses, wherein the designated concept stored in the context-specific dialogue history includes a target sub-concept, wherein the program rewriting function is further parametrized by a replacing sub-concept, and wherein the new data-flow program fragment corresponds to the designated concept with the target sub-concept being replaced by the replacing sub-concept (Paragraphs 0036-0039).

As per claim 18, Andreoca discloses, wherein the previously-trained code generation machine is trained via supervised training on a plurality of annotated dialogue histories, wherein an annotated dialogue history includes an exemplary user utterance and an exemplary data-flow program including the search-history function (Paragraphs 022-0025 and 0035-0039).

As per claims 19 and 20, they are analyzed and thus rejected for the same reasons set forth in the rejection of claim 1, because corresponding claims has similar limitations. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art of record, Patent Application Publication of Pasupalak et al. (US 2015/0066479) discloses, a method, system, and computer program product provide a conversation agent to process natural language queries expressed by a user and perform commands according to the derived intention of the user. A natural language processing (NLP) engine derives intent using conditional random fields to identify a domain and at least one task embodied in the query. The NLP may further identify one or more subdomains, and one or more entities related to the identified command. A template system creates a data structure for information relevant to the derived intent and passes a template to a services manager for interfacing with one or more services capable of accomplishing the task. A dialogue manager may elicit more entities from the user if required by the services manager and otherwise engage in conversation with the user. 
Patent of Deller et al. (10,127,908) discloses, a connected accessory for a voice-controlled device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
April 22, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656
/ABUL K AZAD/Primary Examiner, Art Unit 2656